[Cite as State v. Clinger, 2022-Ohio-723.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                       ERIE COUNTY


State of Ohio                                          Court of Appeals No. E-21-028

        Appellant                                      Trial Court No. TRC2102332

v.

Curtis R. S. Clinger                                   DECISION AND JUDGMENT

        Appellee                                       Decided: March 11, 2022

                                                *****

        Kevin J. Baxter, Erie County Prosecuting Attorney, and
        Kristin R. Palmer, Assistant Prosecuting Attorney, for appellant.

        L. Scott Petroff, for appellee.
.

                                                *****

        ZMUDA, J.

                                             I. Introduction

        {¶ 1} Appellant, State of Ohio, appeals the August 18, 2021 judgment of the Erie

County Municipal Court’s granting of appellant, Curtis R.S. Clinger’s motion to suppress

evidence. For the following reasons, we affirm the trial court’s judgment.
                         A. Facts and Procedural Background

       {¶ 2} On April 10, 2021, appellee reported that he was involved in an accident

while traveling on State Route 250 in Erie County, Ohio. Appellee immediately exited

the roadway and pulled into a parking lot. The other vehicle did not stop. Erie County

Sheriff’s Department Deputy Brett Szakats responded to appellee’s report. During the

course of his investigation of the accident, Deputy Szakats believed that appellee

exhibited signs he was operating his vehicle under the influence of a narcotic. He then

asked appellee to perform several field sobriety tests. Appellee agreed. Szakats

determined that appellee exhibited signs of intoxication during his performance of those

tests and arrested him for operating a vehicle while intoxicated (“OVI”) in violation of

R.C. 4511.19(A)(1)(a).

       {¶ 3} Appellee was arraigned on April 12, 2021, and entered a not guilty plea. On

July 13, 2021, appellee filed a motion to suppress all evidence collected through the field

sobriety tests. Specifically, appellee argued that Szakats did not have a reasonable,

articulable suspicion that he was under the influence of narcotics and, therefore, did not

have a sufficient basis to ask him to perform field sobriety tests. Appellee also argued

that the field sobriety tests were not administered in accordance with the National

Highway Traffic Safety Administration (NHTSA) standards set forth in the NHTSA

manual, rendering them unreliable.

       {¶ 4} At the August 2, 2021 hearing on appellee’s motion to suppress, the state

called Szakats as its sole witness. Szakats testified that he approached appellee’s vehicle



2.
twice during the entire encounter. Szakats’s initial approach was not recorded as his

body camera was in photograph mode for purposes of investigating the accident.

Szakats’s second conversation with appellee was recorded. During his testimony,

Szakats did not specify whether his observations which the state alleges supports the

administration of field sobriety tests occurred during his first or second conversation with

appellee.

       {¶ 5} When describing the observations on which he based his request, Szakats

testified that “it looked like as if [appellee] was falling asleep, very drowsy, very sluggish

* * * almost like he was under the influence of a—what I believed to be a narcotic at that

point.” Szakats also testified that appellee’s “[e]yelids were droopy, [his] speech was

slurred, slowed,” and “[h]is eyes looked to be glassy/bloodshot.” Finally, Szakats

testified that he smelled raw marijuana while speaking to appellee. Based on these

factors and his “previous training and experience” investigating OVIs, Szakats suspected

appellee was under the influence of narcotics and asked him to exit his vehicle and

submit to field sobriety tests.

       {¶ 6} Appellee complied and Szakats administered the horizontal gaze nystagmus

test (HGN) and the walk and turn test. During the HGN test, Szakats observed appellee

exhibiting “six out of six clues of impairment.” Szakats testified that during the walk and

turn test he observed appellee “began the test several times prior to [Szakats] advising

him to do so” and, on his first attempt, appellee “walked backwards at one point after the

first series of nine steps.” Appellee then asked for a second attempt but stopped halfway



3.
through. Szakats testified that appellee’s conduct during the walk and turn test were

additional indicators that he was impaired. At the conclusion of Szakats’s direct

examination, the state played a recording of the second conversation which was then

admitted into evidence without objection from appellee.

       {¶ 7} On cross-examination, Szakats testified that appellee stated that he had been

at a water park all day prior to the accident. Szakats conceded that this, along with the

fact that the stop occurred at night, provided a plausible explanation for appellee’s tired

appearance.

       {¶ 8} At the conclusion of the hearing, the trial court granted the state’s request

that the parties be permitted to submit additional briefs addressing case authority

referenced at the hearing. The state filed its supplemental brief on August 6, 2021.

Appellee filed his supplemental brief on August 11, 2021.

       {¶ 9} On August 18, 2021, the trial court granted appellee’s motion to suppress.

The trial court noted its review of the video of the incident and stated “[t]he court does

not notice any slurred speech.” The trial court, therefore, concluded that “at the time the

deputy removes [appellee] from his automobile, the clues of impairment were the

condition of his eyes (bloodshot/glassy), his tired appearance, and the smell of raw

marijuana of unknown strength.” The trial court found that these factors did not provide

Deputy Szakats with a reasonable, articulable suspicion that appellee was operating a




4.
vehicle while intoxicated and suppressed the results of the field sobriety tests from being

introduced as evidence at trial.1

                                    B. Assignments of Error

       {¶ 10} Appellant timely appealed the trial court’s interlocutory order, pursuant to

R.C. 2945.67 and Crim.R. 12(K), and asserts the following error for our review:

              The trial court erred by granting the Defendant’s Motion to Suppress

              where there was a reasonable, articulable suspicion to warrant

              administering field sobriety tests.

                                     II. Law and Analysis

       {¶ 11} “Appellate review of a motion to suppress presents a mixed question of law

and fact.” State v. Colby, -- N.E.3d --, 2021-Ohio-4405 (6th Dist.), citing State v.

Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, 797 N.E.2d 71, ¶ 8. “When considering

a motion to suppress, the trial court assumes the role of trier of fact and is therefore in the

best position to resolve factual questions and evaluate the credibility of witnesses.”

Burnside at ¶ 8, citing State v. Mills, 62 Ohio St.3d 357, 366, 582 N.E.2d 972 (1992).

“Consequently, an appellate court must accept the trial court’s findings of fact if they are

supported by competent credible evidence”. Id. at ¶ 8. “Accepting these facts as true, the

appellate court must then independently, without deference to the conclusion of the trial

court, whether the facts satisfy the applicable legal standard.” Id.



1
 The trial court’s decision rendered appellee’s second argument regarding Szakats’s
alleged failure to comply with the NHTSA manual when administering the tests moot.

5.
       {¶ 12} Here, the applicable legal standard involves a peace officer’s ability to

extend a consensual encounter with a motorist for the purpose of determining whether

that individual was operating a vehicle while intoxicated. A peace officer’s extension of

a consensual encounter implicates the motorist’s constitutional right to be free from

unreasonable searches and seizures as guaranteed by the Fourth Amendment to the

United States Constitution and Section 14, Article I of the Ohio Constitution. State v.

Watkins, 6th Dist. Wood No. WD-20-054, 2021-Ohio-1443, ¶ 19-22; see also State v.

Rasheed, 6th Dist. Lucas No. L-21-1065, 2021-Ohio-4509, ¶ 19, citing State v. Orr, 91

Ohio St.3d 389, 391, 745 N.E.2d 1036 (2001). Therefore, a peace officer’s extension of a

consensual encounter to “request that a driver perform field sobriety tests ‘must be

separately justified by specific, articulable facts showing a reasonable basis for the

request.’” Watkins at ¶ 25, citing State v. Trevarthen, 11th Dist. Lake No. 2010-L-046,

2011-Ohio-1013, ¶ 19. “Whether a request to perform field sobriety tests was reasonable

is to be considered under the totality of the circumstances.” Id.

       {¶ 13} The state challenges both the trial court’s findings of fact and its conclusion

that those facts did not provide Szakats with reasonable, articulable suspicion appellee

was intoxicated. We address these issues in turn.

              a. Competent, credible evidence supports the trial court’s factual
                 conclusions.

       {¶ 14} After hearing Szakats’s testimony, and viewing the available video of

Szakats’s interaction with appellee, the trial court found that “at the time the deputy

removes [appellee] from his automobile, the clues of impairment were the condition of


6.
his eyes (bloodshot/glassy), his tired appearance, and the smell of raw marijuana of

unknown strength.” The trial court also determined that after viewing the video, “[t]he

Court does not notice any slurred speech” and, as a result, did not consider slurred speech

as a basis for Szakats’s extension of his consensual encounter with appellee.

       {¶ 15} The state argues that the trial court erred when it found appellee’s speech

was not slurred. Importantly, the state does not directly challenge the trial court’s

conclusion that appellee’s speech in the available video was not slurred. Instead, the state

argues that the trial court should have determined appellee’s speech was slurred, despite

the video evidence, because Szakats testified that he observed slurred speech during his

initial, unrecorded encounter with appellee. Put simply, the state argues that Szakats’s

testimony alone warranted the conclusion that appellee’s speech was slurred. We

disagree.

       {¶ 16} When reviewing the trial court’s order on a motion to suppress we must

accept the trial court’s factual conclusions as long as they are supported by competent,

credible evidence. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, 797 N.E.2d 71 at ¶ 8.

Having reviewed the video, we find there was competent, credible evidence to support

the trial court’s conclusion that appellee’s speech was not slurred prior to Szakats’s

request that he exit his vehicle. The fact that Szakats provided testimony to the contrary

does not negate the competent, credible evidence observed in the video, particularly since

the trial court was “in the best position to resolve factual questions and evaluate the




7.
credibility of witnesses.” Id. Therefore, we accept the trial court’s finding that

appellee’s speech was not slurred prior to being asked to perform field sobriety tests.

       {¶ 17} The state also argues that the trial court should have considered additional

factors which supported Szakats’s reasonable suspicion that appellee was intoxicated.

The state alleges the trial court also should have considered the time of day when the

encounter occurred, the fact that appellee had been in an accident, and the fact that

appellee’s shirt was on backwards as indicia of appellee’s intoxication. Szakats,

however, did not identify these additional factors as the basis for his request appellee

perform field sobriety tests. Instead, Szakats identified only four bases on which he

asked appellee to perform field sobriety tests—that is, appellee’s slurred speech, glassy

eyes, tired appearance, and the odor of raw marijuana.

       {¶ 18} A peace officer’s request that an individual perform field sobriety tests

following a consensual encounter must be “separately justified by specific, articulable

facts showing a reasonable basis for the request[.]” State v. Rasheed, 6th Dist. Lucas No.

L-21-1065, 2021-Ohio-4509, ¶ 33, citing Bowling Green v. Murray, 6th Dist. Wood No.

WD-18-045, 2019-Ohio-4285, ¶ 19 (emphasis added). Szakats’s testimony clearly shows

that he did not base his request of appellee to perform field sobriety tests on the fact that

appellee had been in an accident or the time at which their encounter occurred.

Additionally, Szakats testified that he did not observe that appellee’s shirt was on

backwards until after he asked appellee to exit his vehicle to perform the tests. As these




8.
factors were not the “specific, articulable facts” on which Szakats based his request, the

trial court did not err in failing to consider these additional factors.

       {¶ 19} In sum, the trial court’s finding that appellee’s speech was not slurred was

based on competent credible evidence and Szakats’s testimony precluded the trial court

from considering the additional factors advanced by the state as the basis for Szakats’s

request appellee perform field sobriety tests. As a result, the trial court did not err in

finding that the only factors to be considered to determine whether appellee was

intoxicated were his glassy eyes, tired appearance, and the odor of raw marijuana.

           b. The trial court did not err in finding a lack of specific, articulable
              suspicion that appellee was operating a vehicle under the influence of
              narcotics.

       {¶ 20} As the trial court did not err in reaching its factual conclusions, we turn to

the trial court’s determination of whether those facts satisfied the applicable legal

standard. The trial court’s application of facts to the applicable legal standard when

ruling on a motion to suppress is a question of law which we review de novo. State v.

Daoust, 6th Dist. Lucas No. L-21-1055, 2021-Ohio-4400, ¶ 31.

       {¶ 21} In Bowling Green v. Murray, 6th Dist. Wood No. WD-18-045, 2019-Ohio-

4285, ¶ 19, we set forth some of the factors Ohio courts have relied on to determine

whether an officer has reasonable suspicion to conduct field sobriety test. These include,

but are not limited to:

       (1) the time of day that the stop occurred; (2) the area that the stop

       occurred; (3) whether there was erratic driving that might point to a lack of



9.
       coordination; (4) the existence of a ‘cognizable report’ that the driver might

       be intoxicated; (5) the appearance of the suspect's eyes; (6) impairments

       related to the individual's speech; (7) an odor of alcohol on the car or on the

       person; (8) the strength of that odor; (9) lack of coordination after the stop;

       (10) “the suspect's demeanor”; and (11) the suspect's admission of alcohol

       consumption.

Id. at ¶ 20, citing State v. Evans, 127 Ohio App.3d 56, 63, 711 N.E.2d 761 (11th

Dist.1998). While not explicitly identified in these factors, the odor of raw marijuana,

has also been included as a factor to be reviewed under the “totality of the circumstances”

for reasonable suspicion to conduct field sobriety tests. See State v. Fitzgerald, 2020-

Ohio-4346, 158 N.E.3d 664, ¶ 17 (9th Dist.); State v, Kopp, 2017-Ohio-4428, 93 N.E.3d

199, ¶22; and State v. Krzemieniewski, 9th Dist. Medina No. 15CA0015-M, 2016-Ohio-

4991, ¶ 19 (holding that raw marijuana was a factor to consider in determining whether

the arresting officer had probable cause to arrest an individual for OVI – a higher burden

than the reasonable articulable suspicion to conduct field sobriety tests).

       {¶ 22} We previously held that where “the odor of alcohol is combined with

glassy or bloodshot eyes and further indicia of intoxication” are present, “reasonable

suspicion exists.” State v. Colby, -- N.E.3d --, 2021-Ohio-4405, ¶ 18, citing State v.

Beely, 6th Dist. Lucas No. L-05-1386, 2006-Ohio-4799, ¶ 16 (emphasis sic.). However,

“without additional indicia of intoxication, ‘we tend to find that the odor of alcohol and




10.
bloodshot, glassy eyes—standing alone—are insufficient to provide reasonable suspicion

for field sobriety tests.’” Id. at ¶ 69.

       {¶ 23} Applying our holding in Colby to the present facts, we find that Szakats’s

reliance on the odor of raw marijuana and the condition of appellee’s eyes, without

further indicia of intoxication, are insufficient to show that he had a reasonable,

articulable suspicion that appellee was operating his vehicle while intoxicated.

Therefore, we find that the trial court did not err in finding Szakats lacked a sufficient

basis to request appellee perform field sobriety tests and granting the motion to suppress

all related evidence.

                                           III. Conclusion

       {¶ 24} We find the state’s assignment of error not well-taken. We therefore affirm

the August 18, 2021 judgment of the Erie County Municipal Court.

       {¶ 25} Appellant is ordered to pay the costs of this appeal pursuant to App.R.24.

                                                                         Judgment affirmed.




11.
                                                                   State of Ohio v. Clinger
                                                                        C.A. No. E-21-028




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Thomas J. Osowik, J.                           ____________________________
                                                       JUDGE
Christine E. Mayle, J.
                                               ____________________________
Gene A. Zmuda, J.                                      JUDGE
CONCUR.
                                               ____________________________
                                                       JUDGE




       This decision is subject to further editing by the Supreme Court of
  Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
       version are advised to visit the Ohio Supreme Court’s web site at:
                http://www.supremecourt.ohio.gov/ROD/docs/.




12.